Title: To John Adams from Stephen Hall, 7 July 1789
From: Hall, Stephen
To: Adams, John



Honored Sir;
Portland 7 July 1789.

By the last Post, I was honored with your very kind, & obliging Favor of the 26 Ulto—To make a Return may intrude upon your precious time; to be silent would savor of ingratitude: Your Goodness therefore will excuse the interruption I give You.
Accept my sincere gratitude for the favor done me, and give me leave to assure you I shall niver be insensible of your kindness.— I have written to my friend General Lincoln on the subject kindly intimated by You, who has assured me of his readiness to serve me whenever it shall be in his power.—
I wish to add a little in the epistolary way but I have not, lest I should too much tresspass on your Goodness.— Permit me to congratulate You on the safe arrival of your Lady & Son at New york: and after wishing You the Presence & blessing of almighty God in the management of the great Affairs You are engaged in, give me leave to subscribe myself with very great respect, / your most obedient, / & very humble Servant;
Stephen Hall